BOYLE, S. J.,
The above-named decedent died intestate on June 2, 1967, unmarried and without issue. Letters of administration on his estate were duly granted on July 27, 1967. An inventory was filed on November 9, 1970, showing an estate consisting of cash or its equivalent in the sum of $31,213.91. A first and. final account was filed by the administrator on November 23, 1970, reflecting a balance for distribution in the sum of $21,769.21.
At the audit, two contested matters were submitted to the court for determination.
The [first of these was the claim of Mary Karap, for] services rendered to decedent in his lifetime. The claim has been thoroughly investigated and scrutinized by counsel for all of the parties who have or *456assert an interest in the estate, the claim has been settled for the sum of $11,873.20, as per stipulation filed. The court approves the settlement. The amount agreed upon will be awarded to Mary Karap in our decree.
The second and remaining matter to be determined is the identity of the heirs of decedent, who are entitled to inherit the remaining balance of his estate. The efforts to obtain evidence and information from abroad, particularly from Yugoslavia, have delayed the final distribution of this estate.
There are two groups of claimants. One group consists qf Mijo Jakic and Zorka Jakic, who assert that they are the nephew and niece of decedent, being the children of his deceased sister, Jana. The Jakics were born in Pittsburgh, Pa., but were residents of Vodostaj-Karlovac in Yugoslavia at the time of the hearings in this case. Their powers of attorney appointing John G. Masick. Esq. (now deceased) their attorney in fact, certified under the official signature and seal of the Vice Consul of the United States at Zagreb, Yugoslavia, are in evidence as Exhibits J-19 and J-20.
The other group of claimants consists of eight persons who also allege that they are nieces and a nephew of Marko Kolich who, they contend, is this decedent. One of these eight persons is Mrs. Frances Vukelja, a resident of the City of Duquesne, Allegheny County, Pa. Mrs. Vukelja testified at the audit on behalf of herself and her brother and six sisters. She testified that her mothers maiden name was Mary, or Maria, Rendulic, who married Joseph Kolic in 1880 in Croatia. In addition, the documentary evidence confirms clearly the fact that Mrs. Vukelja and her brother and sisters are claiming through a Marko Kolich, whose parents *457were Joseph and Mary Rendulic Kolich. The birth certificate of this Marko Kolich evidences that he was born in the parish at Cerovnik in Yugoslavia, about 20 miles from the town of Karlovac. Karlovac is important in this case because it is the town or village in which the Jakics assert that the genuine Marko Kolich was born. We will discuss this further hereinafter.
The claimants, Mijo and Zorka Jakic, support their position in this case with the stronger evidence. The baptismal record of Marko Kolich, offered in evidence by the Jakics, shows that the decedent (Marko Kolich) was born on April 6, 1887 at Vodostay (a suburb of Karlovac) in Yugoslavia. According to the baptismal record in evidence, the name of decedent’s father was Janko (John) Kolich, and his mother’s maiden name was Jana (Ana) Okicic. The evidence also shows that decedent’s mother died on May 23, 1897, and his father in 1919.
According to the church record from the parish office in Karlovac, decedent had four sisters, viz: Jana, Bara, Franca and Kata. The evidence establishes that Jana married Juro Jakic on September 2, 1905 in Pittsburgh, Pa. She died on April 7, 1953, leaving to survive her two [children, namely, Mijo Jakic and Zorka Jakic, who are the two] claimants named above and who now reside in Yugoslavia.
Kata Kolic, or Kolich, married Andrew Okicic on February -10, 1909. She had one child, Nikola Okicic, who died on May 25, 1910 at the age of four months. Kata Kolic, or Kolich, died on November 18, 1910. Franca Kolic, or Kolich, died on December 9, 1904, leaving no issue, and Bara Kolic, or Kolich, died on May 3,1908, leaving no issue.
*458The evidence establishes that the sole survivors of the Kolich, or Kolic, family, which lived at Karlovac and were the descendants of Janko and Jana Okicic Kolich are Mijo and Zorka Jakic, who are the children of Jana Kolich Jakic who was one of the four sisters of Marko Kolich who was born at Vodostay (a suburb of Karlovac) in Yugoslavia.
The strongest documentary evidence offered in behalf of the claim of Mijo and Zorka Jakic are Exhibits 13, 13a, 16 and 17.
Exhibits 13 and 13a are certified and authenticated records from the parish church at Karlovac. Exhibit 13 is entitled: “Abstract From The Records of The Family Kobe from Vodostaj No. 15 of the rom. cath. parish Karlovac-Kamensko.”
Exhibit 13 sets forth in fub a complete history of the Kobe family, beginning with Janko Kolic and Jana Okicic Kobe, the parents of Marko Kobe through whom Mijo and Zorka Jakic claim. Exhibit 13 is certified on November 11, 1969, is under official seal, is translated into English by an official interpreter and, in addition, is certified on March 4, 1970, under the signature and seal of Erwin W. Von Den Steuben, the United States Consul at Belgrade.
Exhibit 13a is complementary evidence supporting Exhibit 13 and containing the same information certified by the parson of the parish at Karlovac, and, in addition, is certified and authenticated on May 28, 1971, by the signature and seal of Richard Miles, the United States Consul at Belgrade.
Exhibit 16 is the World War I Registration Card of Marko Kolich, signed by him on June 5, 1917, showing his birthdate as July 15, 1888, showing his birthplace as Wodostay, Austria, and his age as 29 years. The testimony in this case explains that *459prior to World War I the countries which are now known as Yugoslavia, Czechoslovakia, Hungary, Croatia, etc., were part of the Austrian empire, thus accounting for the “Austria” birthplace on Exhibit J-16.
Exhibit 17 is the signed “Application for Account Number” of Marko Kolich, under the United States Social Security Act, dated November 30, 1936, showing the birthdate of decedent as “July 15, 1887” and his birthplace at Karlovac Czechoslovakia (sic). Decedent’s father’s name is shown as John Kolich and his mother’s name as “Annie.” It should be noted that the true and exact birthdate of this decedent is April 6, 1887, as shown by the parish records which are in evidence as Exhibits 13 and 13a.
The second group of persons who claim to be the heirs, a nephew and seven nieces, of this decedent are persons whose family surname is Kirasic. They are headed by Mrs. Frances Vukelja, of Duquesne, Allegheny County, Pa. Mrs. Vukelja testified at the audit. Seven of this group of claimants are believed to be Yugoslav nationals. It is their contention that Marko Kolich, whose heirs they claim to be, was born in Munjava, Yugoslavia on April 29, 1895. This alleged fact is supported by a baptismal certificate (Exhibit A-l) and other exhibits bearing the letters A2 through A4. They assert that Marko Kolic’s father’s name was Joseph and that his mother’s maiden name was Maria, or Mary, Rendulic.
Mrs. Frances Vukelja testified that although she has lived in Duquesne, Allegheny County, Pa., for 18 or 19 years, she never met or knew Mijo and Zorka Jakic. Mrs. Vukelja also testified that although she lived near the same area in Yugoslavia, *460she never knew the Kolic family who lived in Vodostaj or Karlovac.
The testimony of Mrs. Vukelja supports the claim of Mijo and Zorka Jakic rather than the claim of herself and the other persons for whom she purports to act.
Exhibit Cl, supplied by the administrator, is the “Local Registrar s Certification of Death No. 550725,” being an official record of the Bureau of Vital Statistics of the Commonwealth of Pennsylvania. This certification is signed by Helen M. Sullivan, the local registrar of vital statistics at McKeesport, Pa., on June 4, 1967. This certification (Exhibit Cl) shows that decedent, Marko Kolich, whose estate we are to distribute, was bom in Czechoslovakia (sic) on July 15,1887, was unmarried, was retired from Copperweld Steel Company and died on June 2, 1967.
When the foregoing Exhibit Cl is compared with Exhibit J-17, which this decedent signed on November 30, 1936, it shows that in 1936 this decedent was the Marko Kolich who was employed by, and later retired from, the Copperweld Steel Company. It is established beyond contradiction that he was bom in Karlovac, Czechoslovakia (sic) in the year 1887. It shows that his father’s given name was John and his mother’s given name was Annie.
When one examines the evidence in this case for the purpose of determining the identity of the Marko Kolich who is decedent in this case, we are compelled to find that it is the Marko Kolich who was born at Karlovac in 1887, whose father was John Kolic and whose mother was Annie Kolic, nee Okicic. The names of the siblings of the Marko Kolich who was bom in Karlovac in 1887, and their vital statistics, are fully and clearly set forth in *461Exhibits 13 and 13a and show incontrovertibly the fact that Mijo Jakic and Zorka Jakic are the persons who inherit the balance for distribution in the account now on audit before the court. Mijo and Zorka Jakic are the children of Ana Kolich, a sister of this decedent, Marko Kolich (see Exhibits J-10-11). Ana or Jana married Juro Jakic on September 2, 1905 at Pittsburgh (see Exhibit J-9). She died on April 7, 1953 (see Exhibits J-13-13a). The evidence establishes that the other three sisters of Marko Kolich, viz: Bara, Franca and Kata, all predeceased their brother Marko Kolich, and died without issue (see Exhibits J-13 and J-13a).
We find the true heirs of decedent to be Mijo and Zorka Jakic. Accordingly, the court will award the balance for distribution to them in equal shares.

 “Abstract From The Records of The Family Kolic from Vodostaj No. 15 of the rom. cath. parish Karlovac-Kamensko.”